Order filed November 30, 2021




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                    NO. 14-21-00589-CV
                                         ____________

                              SYLVIA COOKE, Appellant

                                                V.

                               RACHEL BAIER, Appellee


                     On Appeal from County Court at Law No 2
                             Galveston County, Texas
                        Trial Court Cause No. CV-0087510

                                            ORDER

       This appeal is from a judgment signed March 30, 2021. The notice of appeal
was filed October 15, 2021. It appears the notice of appeal is untimely, but we are
unable to make that determination because the clerk’s record has not been filed.
We received notice from the clerk’s office that appellant has not designated a
clerk’s record1 and the notice does not reflect appellant has made arrangements to

1
 We note that Tex. R. App. P. 34.5 sets forth the items to be included in the clerk’s record absent
a designation.
pay for the clerk’s record.2 Appellant has filed a motion to extend time to file the
notice of appeal, which cannot be determined in the absence of any clerk’s record.
Accordingly, we enter the following order.

         The Galveston County District Clerk is directed to file a clerk’s record on or
before December 3, 2021, containing (1) the court’s judgment; (2) any request for
findings of fact and conclusions of law, any post-judgment motion, and the court’s
order on the motion; and (3) the notice of appeal.



                                        PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.




2
    An appeal is subject to dismissal for failure to arrange payment for the clerk’s record. See Tex.
R. App. P. 35.3(c), 37.3(b).